DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-8 have been presented for examination and are rejected.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/30/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1- 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11368557  hereinafter ‘557. Although the claims at issue are not identical, they are not patentably distinct from each other because all elements of instant application is anticipated claims 1-11 of patent ‘557.  
See, the table below which shows both application claims on limitation bases. 

The instant application 17/843,369
Patent No. US  11368557
Claim 1. A computer-readable non-transitory storage medium in which are stored sets of data characterizing a feature cloud model of a realm, wherein each set of data: 
corresponds to a distinct one of a plurality of digital contributions that collectively originate from a plurality of remote computing devices, each digital contribution characterizing a defined and distinct three-dimensional volume of the realm, wherein each distinct three-dimensional volume includes a portion that does not overlap any other three- dimensional volume; 

is associated with a global coordinate system; and defines, for the non-overlapping portion in the distinct three-dimensional volume of the distinct contribution, such portion's location in the global coordinate system so as to provide the feature cloud model of the realm.
Claim 1.  A computer-implemented method of providing a server-based feature cloud model of a realm, the method comprising: 
receiving by a server a series of digital contributions that collectively originate from a plurality of remote computing devices, each digital contribution characterizing a defined and distinct three-dimensional volume of the realm, wherein each distinct three-dimensional volume includes a portion that does not overlap any other three-dimensional volume; 

processing by the server of each one of the received digital contributions to associate such contribution with a global coordinate system; and 
storing and integrating each of the processed contributions in a realm model database so as to provide the feature cloud model of the realm stored on the server.
Claim 2. A computer-readable non-transitory storage medium according to claim 1, wherein the contributions are in the form of feature clouds.
Claim 2. A method according to claim 1, wherein the contributions are in the form of feature clouds.
Claim 3. A computer-readable non-transitory storage medium according to claim 1, wherein the contributions were in a form other than feature clouds and have been subject to processing by a server to convert such contributions to feature clouds.
Claim 3. A method according to claim 1, wherein the contributions are in a form other than feature clouds, and processing by the server includes converting the contributions to feature clouds. 
Claim 4. A computer-readable non-transitory storage medium according to claim 1, wherein the contributions are a set of brand-based digital contributions of brand-based content for integration into the feature cloud model and the brand-based contributions have been subject to processing by a server to associate such brand-based contributions with the global coordinate system and to store and integrate each of the processed brand-based contributions in the realm model so as to provide the feature cloud model of the realm, so that one of the brand-based contributions can be experienced by an end-user, if the end-user is affiliated with the brand and if the brand-based contribution is located in the selected portion of the model.
 Claim 4. A computer-implemented method according to claim 1, further comprising: receiving a set of brand-based digital contributions of brand-based content for integration into the feature cloud model; and processing the received brand-based contributions to associate such brand-based contributions with the global coordinate system and storing and integrating each of the processed brand-based contributions in the realm model database so as to provide the feature cloud model of the realm stored on the server, so that one of the brand-based contributions can be experienced by an end-user, if the end-user is affiliated with the brand and if the brand-based contribution is located in the selected portion of the model.
Claim 5. A computer-readable non-transitory storage medium according to claim 1, wherein an object database is stored therein and there is an association between a subset of feature cloud data in the feature cloud model of the realm and a selected one of the objects in the object database.
Claim 5. A computer-implemented method according to claim 1, wherein an object database is coupled to the server, the method further comprising: storing, by the server, an association between a subset of feature cloud data in the feature cloud model of the realm and a selected one of the objects in the object database.
Claim 6. A computer-readable non-transitory storage medium according to claim 5, wherein the subset is configured so that upon an occurrence of a condition wherein it is caused to be presented as part of a displayed view of a part of the feature cloud model of the realm, the subset is identified using the association.
Claim 6. A computer-implemented method according to claim 5, further comprising: causing, by the server, the subset to be presented as part of a displayed view of a part of the feature cloud model of the realm, wherein the subset is identified using the association.
Claim 7. A computer-readable non-transitory storage medium according to claim 1, wherein the realm is a domain.
Claim 10. A computer-implemented method according to claim 1, wherein the realm is a domain.

Claim 8. A computer-readable non-transitory storage medium according to claim 5, wherein the realm is a domain.
Calms 11. A computer-implemented method according to claim 5, wherein the realm is a domain.

Claim 7. A computer-implemented method according to claim 5, further comprising: before storing the association, processing by the server of the subset of feature cloud data to determine the association.


 Claim 8. A computer-implemented method according to claim 5, wherein receiving by the server the series of digital contributions includes receiving a digital contribution from a given one of the remote computing devices in which the subset of feature cloud data is a part and is identified by the given computing device as a candidate for object processing and the method further comprises, before storing the association, processing by the server of the subset of feature cloud data to determine the association.

Claim 9.  A computer-implemented method according to claim 7, further comprising: 
receiving by the server a digital data set, wherein the digital data set contains object data, from a selected remote computing device; 

processing by the server the digital data set into a processed digital data set that is in a format compatible with the feature cloud model of the realm so as to facilitate a matching process; 

matching by the server, in the matching process, the processed digital data set with feature cloud data already stored in the feature cloud model of the realm to recognize an object encoded by the object data as corresponding to the selected one of the objects in the object database; 
retrieving the association between the selected one of the objects in the object database and a subset of the realm model corresponding to the object encoded by the processed digital data set; and transmitting to the selected remote computing device an identification of the association.



Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No  10681183 hereinafter ‘183. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they produce the same end result. The difference between the instant and the U.S. Patent ‘183 is in response to a query message. It would have been obvious to include in response to a query message over the Internet from a computing device of an end-user, serving, over the Internet by the server to the computing device, digital data derived from the feature cloud model for use by the computing device to make the system more efficient by adding this feature.
See, the table below which shows both application claims on limitation bases.


The instant application 17/843,369
Patent No. US 10681183
Claim 1. A computer-readable non-transitory storage medium in which are stored sets of data characterizing a feature cloud model of a realm, wherein each set of data: 
corresponds to a distinct one of a plurality of digital contributions that collectively originate from a plurality of remote computing devices, each digital contribution characterizing a defined and distinct three-dimensional volume of the realm, wherein each distinct three-dimensional volume includes a portion that does not overlap any other three- dimensional volume; 

is associated with a global coordinate system; and

defines, for the non-overlapping portion in the distinct three-dimensional volume of the distinct contribution, such portion's location in the global coordinate system so as to provide the feature cloud model of the realm.
Claim 1.    A computer-implemented method of providing a server-based feature cloud model of a realm, the method comprising: 
receiving by a server a series of digital contributions that collectively originate from a plurality of remote computing devices, each digital contribution characterizing a defined and distinct three-dimensional volume of the realm, wherein each distinct three- dimensional volume includes a portion that does not overlap any other three-dimensional volume; 
processing by the server of each one of the received digital contributions to associate such contribution with a global coordinate system; 
storing and integrating each of the processed contributions in a realm model database so as to provide the feature cloud model of the realm stored on the server; and 

in response to a query message over the Internet from a computing device of an end-user, serving, over the Internet by the server to the computing device, digital data derived from the feature cloud model for use by the computing device.
Claim 2. A computer-readable non-transitory storage medium according to claim 1, wherein the contributions are in the form of feature clouds.
Claim 2.  A method according to claim 1, wherein the contributions are in the form of feature clouds.
Claim 3. A computer-readable non-transitory storage medium according to claim 1, wherein the contributions were in a form other than feature clouds and have been subject to processing by a server to convert such contributions to feature clouds.
Claim 3.  A method according to claim 1, wherein the contributions are in a form other than feature clouds, and processing by the server includes converting the contributions to feature clouds.

Claim 4. A computer-readable non-transitory storage medium according to claim 1, wherein the contributions are a set of brand-based digital contributions of brand-based content for integration into the feature cloud model and 
the brand-based contributions have been subject to processing by a server to associate such brand-based contributions with the global coordinate system and to store and integrate each of the processed brand-based contributions in the realm model so as to provide the feature cloud model of the realm, so that one of the brand-based contributions can be experienced by an end-user, if the end-user is affiliated with the brand and if the brand-based contribution is located in the selected portion of the model.
Claim 4.  A computer-implemented method according to claim 1, further comprising: receiving a set of brand-based digital contributions of brand-based content for integration into the feature cloud model; and 
processing the received brand-based contributions to associate them with the global coordinate system and storing the processed brand-based contributions in the realm model database as components of the feature cloud model of the realm, so that one of the brand- based contributions can be experienced by the end-user, if the end-user is affiliated with the brand and if the brand-based contribution is located in the selected portion of the model.
Claim 5. A computer-readable non-transitory storage medium according to claim 1, wherein an object database is stored therein and there is an association between a subset of feature cloud data in the feature cloud model of the realm and a selected one of the objects in the object database.

Claim 5. A computer-implemented method according to claim 1, wherein an object database is coupled to the server, the method further comprising: 
storing, by the server, an association between a subset of feature cloud data in the feature cloud model of the realm and a selected one of the objects in the object database.

Claim 6. A computer-readable non-transitory storage medium according to claim 5, wherein the subset is configured so that upon an occurrence of a condition wherein it is caused to be presented as part of a displayed view of a part of the feature cloud model of the realm, the subset is identified using the association.
Claim 6. A computer-implemented method according to claim 5, further comprising:  causing, by the server, the subset to be presented as part of a displayed view of a part of the feature cloud model of the realm, wherein the subset is identified using the association.

Claim 7. A computer-readable non-transitory storage medium according to claim 1, wherein the realm is a domain.
Claim 10. A computer-implemented method according to claim 1, wherein the realm is a domain.
Claim 8. A computer-readable non-transitory storage medium according to claim 5, wherein the realm is a domain.
Claim 11. A computer-implemented method according to claim 5, wherein the realm is a domain.


Claim 7. A computer-implemented method according to claim 5, further comprising: before storing the association, processing by the server of the subset of feature cloud data to determine the association


Claim 8. A computer-implemented method according to claim 5, wherein receiving by the server the series of digital contributions includes receiving a digital contribution from a given one of the remote computing devices in which the subset of feature cloud data is a part and is identified by the given computing device as a candidate for object processing and the method further comprises, before storing the association, processing by the server of the subset of feature cloud data to determine the association.

Claim 9. A computer-implemented method according to claim 7, further comprising: 
receiving by the server a digital data set, wherein the digital data set contains object data, from a selected remote computing device; processing by the server the digital data set into a processed digital data set that is in a format compatible with the feature cloud model of the realm so as to facilitate a matching process; 
matching by the server, in the matching process, the processed digital data set with feature cloud data already stored in the feature cloud model of the realm to recognize an object encoded by the object data as corresponding to the selected one of the objects in the object database;
 retrieving the association between the selected one of the objects in the object database and a subset of the realm model corresponding to the object encoded by the processed digital data set; and transmitting to the selected remote computing device an identification of the association



Claims 1-8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9723109 hereinafter ‘109. Although the conflicting claims are not identical, they are not patentably distinct from each other because following: 
The difference between the instant and the U.S. Patent ‘109 is updating a feature cloud model of the realm and transmitting to the application, extracting, by the server system from the updated feature cloud model and transmitting, by the server system to the application, over the wide area network.  It would have been obvious to include updating, by the server system, a feature cloud model of the realm by integrating the received scene map data into the model, wherein the feature cloud model of the realm encompasses a geographic extent that includes a region where the scene is situated, and includes a set of SLAM Triggers, each SLAM Trigger corresponding to a unique location in the region; and transmitting, by the server system to the application, over the wide area network, the augmented reality data associated with the scene, the data from the updated feature cloud model associated with the scene, and the set of SLAM Triggers associated with the scene, for display by the application on the mobile computing device.
See, the table below which shows both application claims on limitation bases.


The instant application 17/843,369
  Patent No. US 9723109
Claim 1. A computer-readable non-transitory storage medium in which are stored sets of data characterizing a feature cloud model of a realm, wherein each set of data: 


corresponds to a distinct one of a plurality of digital contributions that collectively originate from a plurality of remote computing devices, each digital contribution characterizing a defined and distinct three-dimensional volume of the realm, wherein each distinct three-dimensional volume includes a portion that does not overlap any other three- dimensional volume; 

is associated with a global coordinate system; and 

defines, for the non-overlapping portion in the distinct three-dimensional volume of the distinct contribution, such portion's location in the global coordinate system so as to provide the feature cloud model of the realm.
Claim 1 A computer-implemented method of providing an augmented reality experience of a scene to a mobile computing device of a user, the mobile computing device having a camera and executing an augmented reality application, the method comprising:

receiving, by a server system over a wide area network, via the application on the user’s mobile computing device, scene map data characterizing a 3D model of the scene created by the application, wherein the scene map data includes (i) image data captured by the camera and processed by the application, (ii) geographic coordinate data, and (iii) camera orientation data;

updating, by the server system, a feature cloud model of the realm by integrating the received scene map data into the model, wherein the feature cloud model of the realm (i) encompasses a geographic extent that includes a region where the scene is situated, and (ii) includes a set of SLAM Triggers, each SLAM Trigger corresponding to a unique location in the region;

storing, by the server system, the updated feature cloud model of the realm;
extracting, by the server system from the updated feature cloud model, (1) augmented reality data associated with the scene being viewed by the camera and (i) data from the updated feature cloud model associated with the scene; and

transmitting, by the server system to the application, over the wide area network, (i) the augmented reality data associated with the scene, (ii) the data from the updated feature cloud model associated with the scene, and (iii) the set of SLAM Triggers associated with the scene, for display by the application on the mobile computing device, wherein a specific one of the SLAM Triggers is configured to fire when the user, interacting via the mobile computing device, is located within a specified distance of the location associated with the specific one of the Triggers.


Claim 2. A computer-readable non-transitory storage medium according to claim 1, wherein the contributions are in the form of feature clouds.
Claim 2. A method according to claim 1, wherein the contributions are in the form of feature clouds.

Claim 3. A computer-readable non-transitory storage medium according to claim 1, wherein the contributions were in a form other than feature clouds and have been subject to processing by a server to convert such contributions to feature clouds.
Claim 3. A method according to claim 1, wherein the contributions are in a form other than feature clouds, and processing by the server includes converting the contributions to feature clouds.
Claim 4. A computer-readable non-transitory storage medium according to claim 1, wherein the contributions are a set of brand-based digital contributions of brand-based content for integration into the feature cloud model and the brand-based contributions have been subject to processing by a server to associate such brand-based contributions with the global coordinate system and to store and integrate each of the processed brand-based contributions in the realm model so as to provide the feature cloud model of the realm, so that one of the brand-based contributions can be experienced by an end-user, if the end-user is affiliated with the brand and if the brand-based contribution is located in the selected portion of the model.
4. Claim 4.  A computer-implemented method according to claim 1, further comprising: receiving a set of brand-based digital contributions of brand-based content for integration into the feature cloud model; and 
processing the received brand-based contributions to associate them with the global coordinate system and storing the processed brand-based contributions in the realm model database as components of the feature cloud model of the realm, so that one of the brand- based contributions can be experienced by the end-user, if the end-user is affiliated with the brand and if the brand-based contribution is located in the selected portion of the model.
Claim 5. A computer-readable non-transitory storage medium according to claim 1, wherein an object database is stored therein and there is an association between a subset of feature cloud data in the feature cloud model of the realm and a selected one of the objects in the object database.
Claim 5.  A computer-implemented method according to claim 1, wherein an object database is coupled to the server, the method further comprising:
 storing, by the server, an association between a subset of feature cloud data in the feature cloud model of the realm and a selected one of the objects in the object database.

Claim 6. A computer-readable non-transitory storage medium according to claim 5, wherein the subset is configured so that upon an occurrence of a condition wherein it is caused to be presented as part of a displayed view of a part of the feature cloud model of the realm, the subset is identified using the association.
 Claims 6.  A computer-implemented method according to claim 5, further comprising:  causing, by the server, the subset to be presented as part of a displayed view of a part of the feature cloud model of the realm, wherein the subset is identified using the association.
Claim 7. A computer-readable non-transitory storage medium according to claim 1, wherein the realm is a domain.
Claim 10. A computer-implemented method according to claim 1, wherein the realm is a domain.


Claim 8. A computer-readable non-transitory storage medium according to claim 5, wherein the realm is a domain.
Claim 11. A computer-implemented method according to claim 5, wherein the realm is a domain.

Claim 7. A computer-implemented method according to claim 5, further comprising: before storing the association, processing by the server of the subset of feature cloud data to determine the association.

Claim 8. A computer-implemented method according to claim 5, wherein receiving by the server system the scene map data includes receiving an identification of the subset of data as a part that is a candidate for object processing and the method further comprises, before storing the association, processing, by the server system, the subset of data to determine the association.

Claim 9.   A computer-implemented method according to claim 7, further comprising: receiving, by the server system, a digital data set, wherein the digital data set contains object data, from the mobile computing device; 
processing, by the server system, the digital data set into a processed digital data set that is in a format compatible with the feature cloud model of the realm so as to facilitate a matching process; 
matching, by the server system, in the matching process, the processed digital data set with data already stored in the feature cloud model of the realm to recognize an object encoded by the object data as corresponding to a selected object in the object database; 
retrieving the association between the selected object and a subset of the feature cloud model corresponding to the object encoded by the processed digital data set; and transmitting to the mobile computing device an identification of the association.	.





 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KASSA whose telephone number is (571)270-0567.  The examiner can normally be reached on Monday -Friday 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 517-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

12/02/2022






/ELIZABETH KASSA/Examiner, Art Unit 2457

/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457